Name: Council Regulation (EEC) No 601/92 of 2 March 1992 on the introduction of a prior surveillance system for imports of certain textile products originating in Albania, the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania
 Type: Regulation
 Subject Matter: Europe;  leather and textile industries;  trade policy;  international trade;  trade
 Date Published: nan

 11.3.1992 EN Official Journal of the European Communities L 65/1 Council Regulation (EEC) No 601/92 of 2 March 1992 on the introduction of a prior surveillance system for imports of certain textile products originating in Albania, the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community and its Member States, at an extraordinary ministerial meeting held in the framework of European Political Cooperation in Brussels on 27 August 1991, confirmed their decision to establish diplomatic relations with the Republics of Estonia, Latvia and Lithuania (hereinafter referred to as the Baltic republics) and emphasized their commitment to offer support for these States' economic and political development; whereas the provisions of the Agreement between the Community and the Union of Soviet Socialist Republics on trade in textile products, concluded on 3 June 1991 (1), is therefore no longer applicable to textile products originating in these three countries; Whereas, in accordance with the Council Mandate of 23 September 1991, concerning the negotiation of an Agreement on trade and cooperation between the Community and Albania, the Community also expects to finalize an Agreement on trade in textile products with that country; Whereas, pending the conclusion of bilateral agreements on trade in textile products with Albania and the Baltic republics, provision should be made for prior Community surveillance of imports of certain such products, including those subject to economic outward processing operations; whereas, in this case, release for free circulation of the products in question should be subject to presentation of a standardized import document; whereas this document must be issued by the authorities of the Member States within a certain time limit following a declaration or simple request of the importer; whereas this import document may be used only pending a change in the import arrangements; Whereas the system of prior surveillance provided for by this Regulation does not affect the provisions of Council Regulation (EEC) No 1765/82 of 30 June 1982 on common rules for imports from State-trading countries (2) nor of Council Regulation (EEC) No 3420/83 of 14 November 1983 on import arrangements for products originating in State-trading countries, not liberalized at Community level (3); Whereas determination of the origin of textile products imported from these countries under these arrangements and the origin control procedures must comply with the relevant Community rules in force; Whereas it is in the Community's interest to ensure the fullest possible exchange of information between the Member States and the Commission on the results of Community surveillance, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation shall apply to imports of products mentioned in Article 2 originating in Albania and in the Baltic republics. 2. For the purposes of this Regulation, an originating product shall be as defined by the relevant Community rules in force. The origin of these products must be established by a certificate of origin issued by the competent authorities of Albania and of the Baltic republics, as the case may be, or by other forms of evidence authorized by the relevant Community rules. Article 2 1. Imports of products listed in Annex I to this Regulation shall be subject to prior Community surveillance carried out in accordance with the procedures set out in Article 3. 2. Paragraph 1 shall also apply to the products listed in Annex II that have been subject to outward processing operations in accordance with the relevant Community rules in force. Article 3 1. The release for free circulation of products under Community surveillance shall be subject to presentation of an import document. This document shall be issued by the Member States, free of charge, for all quantities requested no later than five working days after the lodging of a simple request by any Community importer in accordance with the national legislation in force, wherever he may be established in the Community. 2. The importer's request must indicate: (a) the name and address of the importer; (b) a description of the product, with reference to:  the CN codes,  the country of origin; (c) the expected date(s) and place(s) of delivery. 3. For products subject to surveillance as provided for in Article 2, the Member States shall notify the Commission within the first 10 days of each month of the quantities and values for which import documents have been issued in the preceding month. This information from the Member States shall be broken down by category of product and by country. 4. Where the nature of the products or particular circumstances so require, the Commission may, at the request of a Member State or on its own initiative, adjust the frequency with which information must be notified. 5. Where necessary, the Commission shall notify the Member States of trends in imports into the Community of products listed in Annex I. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1992. For the Council The President JoÃ o PINHEIRO (1) OJ No L 164, 26. 6. 1991, p. 1. (2) OJ No L 195, 5. 7. 1982, p. 1. Regulation as last amended by Regulation (EEC) No 1243/86 (OJ No L 113, 30. 4. 1986, p. 1). (3) OJ No L 346, 8. 12. 1983, p. 6. Regulation as last amended by Regulation (EEC) No 3859/91 (OJ No L 362, 31. 12. 1991, p. 83). ANNEX I PRODUCTS SUBMITTED TO PRIOR COMMUNITY SURVEILLANCE GROUP I A Category No CN code Description (1) (2) (3) 1 5204 11 00 5204 19 00 Cotton yarn, not put up for retail sale 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 2 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 Woven fabrics of cotton, other than gauze, terry fabrics narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics: 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 2(a) 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 (a) Of which: Other than unbleached or bleached 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 3 5512 11 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics: 5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5213 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 GROUP I B 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 Shirts, T-shirts, lightweight fine-knit roll, polo or turtle-necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 5 6101 10 90 6101 20 90 6101 30 90 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 39 6110 10 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks); womens' or girls' woven trousers and slacks, of wool, of cotton or of man-made fibres 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 6211 42 42 6211 43 42 Bottom halves of tracksuits with linings, other than those of category 16 or 29, of cotton or man-made fibres 7 6106 10 00 6106 20 00 6106 90 10 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres 6206 20 00 6206 30 00 6206 40 00 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man-made fibres GROUP II A 20 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 Bed linen, other than knitted or crocheted GROUP II B 21 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 Parkas; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or man-made fibres ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 6211 42 41 6211 43 41 Top halves of tracksuits with linings, other than those of category 16 or 29, of cotton or man-made fibres GROUP II A 9 5802 11 00 5802 19 00 Terry towelling and similar woven terry fabrics of cotton; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven terry fabrics, of cotton ex 6302 60 00 22 5508 10 11 5508 10 19 Yarn of staple or waste synthetic fibres, not put up for retail sale 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 23 5508 20 10 Yarn of staple or waste artificial fibres, not put up for retail sale 5510 11 00 5510 20 00 5510 30 00 5510 90 00 39 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Table linen, toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton GROUPE II B 12 6115 12 00 6115 19 10 6115 19 90 6115 20 11 6115 20 90 6115 91 00 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 Panty-hose and tights, stockings, understockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, other than for babies, including stockings for varicose veins, other than products of category 70 13 6107 11 00 6107 12 00 6107 19 00 Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, cotton or man-made fibres 6108 21 00 6108 22 00 6108 29 00 15 6202 11 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 6202 13 90 Women's or girls' woven overcoats, raincoats and other coats, cloaks and capes; jackets and blazers, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21) 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 16 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 80 6203 23 80 6203 29 18 Men's or boys' suits and ensembles, other than knitted or crocheted of wool of cotton or of man-made fibres, excluding ski suits 6211 32 31 6211 33 31 Men's or boys' tracksuits with linings, the exterior of which is made from one and the same material, of cotton or of man-made fibres 24 6107 21 00 6107 22 00 6107 29 00 6107 91 00 610792100 ex 6107 99 10 Men's or boys' nightshirts, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, knitted or crocheted 6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 Women's or girls' nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing growns and similar articles, knitted or crocheted 26/27 6104 41 00 6104 42 00 6104 43 00 6104 44 00 Women's or girls' dresses, of wool, of cotton or man-made fibres 6204 41 00 6204 42 00 6204 43 00 6204 44 00 6104 51 00 6104 52 00 6104 53 00 6104 59 00 Women's or girls' skirts, including divided skirts 6204 51 00 6204 52 00 6204 53 00 6204 59 10 29 6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 80 6204 23 80 6204 29 18 Women's or girls' suits and ensembles, other than knitted or crocheted, of wool, of cotton or man-made fibres, excluding ski suits 6211 42 31 6211 43 31 Women's or girls' tracksuits with linings, the exterior of which is made from one and the same material, of cotton or of man-made fibres 73 6112 11 00 6112 12 00 6112 19 00 Track suits of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres 83 6101 10 10 6101 20 10 6101 30 10 Overcoats, jackets, blazers and other garments, including ski suits, knitted or crocheted, excluding garments of categories 4, 5, 7, 13, 24, 26, 27, 28, 68, 69, 72, 73, 74 and 75 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 GROUP III A 33 5407 20 11 Woven fabrics of synthetic filament yam obtained from strip or the like of polyethylene or polypropylene, less than 3 m wide Sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like 6305 31 91 6305 31 99 36 5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 Woven fabrics of continuous artificial fibres, other than those for tyres of category 114 ex 5811 00 00 ex 5905 00 70 37 5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 Woven fabrics of artificial staple fibres 5803 90 50 ex 5950070 50 5111 11 00 5111 19 10 5111 19 90 5111 20 00 5111 30 10 5111 30 30 5111 30 90 5111 90 10 5111 90 91 5111 90 93 5111 90 99 Woven fabrics of sheep's or lambs' wool or of fine animal hair 5112 11 00 5112 19 10 5112 19 90 5112 20 00 5112 30 10 5112 30 30 5112 30 90 5112 90 10 5112 90 91 5112 90 93 5112 90 99 GROUP III B 67 5807 90 90 Knitted or crocheted clothing accessories other than for babies; household linen of all kinds, knitted or crocheted; curtains (including drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted; knitted or crocheted blankets and travelling-rugs, other knitted or crocheted articles including parts of garments or of clothing accessories 6113 00 10 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 ex 6305 39 00 ex 6305 90 00 6305 31 10 6307 10 10 6307 90 10 74 6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits 90 5607 41 00 5607 49 11 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 Twine, cordage, ropes and cables of synthetic fibres, plaited GROUP IV 115 5306 10 11 5306 10 19 5306 10 31 5306 10 39 5306 10 50 5306 10 90 5306 20 11 5306 20 19 5306 20 90 Flax or ramie yarn 5308 90 11 5308 90 13 5308 90 19 117 5309 11 11 5309 11 19 5309 11 90 5309 19 10 5309 19 90 5309 21 10 5309 21 90 5309 29 10 5309 29 90 Woven fabrics of flax or of ramie 5311 00 10 5803 90 90 5905 00 31 5905 00 39 118 6302 29 10 6302 39 10 6302 39 30 6302 52 00 ex 6302 59 00 6302 92 00 ex 6302 99 00 Table linen, toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted ANNEX II PRODUCTS FROM ECONOMIC OUTWARD PROCESSING TRAFFIC AND SUBMITTED TO PRIOR COMMUNITY SURVEILLANCE (Article 2 (2)) (The product descriptions set out in Annex I are repeated in this table in a shortened version) A. BALTIC REPUBLICS Category Description 4 Shirts, undervests, T-shirts and the like, knitted or crocheted 5 Jerseys 6 Woven breeches 7 Blouses 8 Shirts, other than knitted or crocheted 15 Women's or girls' overcoats, other than knitted or crocheted 21 Parkas, anoraks and the like, woven 26 27 (Dresses and skirts) 29 Women's suits and ensembles 73 Track suits 74 Knitted or crocheted ensembles 83 Other knitted or crocheted garments B. ALBANIA Category Description 4 Shirts, undervests, T-shirts and the like, knitted or crocheted 5 Jerseys 6 Woven breeches 7 Blouses 8 Shirts, other than knitted or crocheted 12 Socks 14 Men's overcoats, other than knitted or crocheted 15 Women's overcoats, other than knitted or crocheted 18 Men's pyjamas, nightshirts, other than knitted or crocheted 24 Pyjamas, nightshirts, knitted or crocheted